Order entered April 21, 2016




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00462-CV

                                 IN RE SUSAN HAWK, Relator

                  Original Proceeding from the County Criminal Court No. 4
                                    Dallas County, Texas
                             Trial Court Cause No. M15-52765-E

                                              ORDER
                  Before Chief Justice Wright, Justice Lang, and Justice Brown

       Before the Court is the State’s petition for writ of mandamus, which includes a request

that the Court temporarily stay the trial court’s April 7, 2014 Order on Defendant’s Motion for

Inspection of Evidence. We ORDER the April 7, 2014 Order on Defendant’s Motion for

Inspection of Evidence STAYED pending further order of the Court. The State’s petition for

writ of mandamus remains pending. The Court requests that real party in interest and respondent

file their responses to the petition, if any, on or before April 29, 2016.


                                                        /s/    CAROLYN WRIGHT
                                                               CHIEF JUSTICE